PER CURIAM:
In this bankruptcy case, Daniel W. Allen and David D. Allen (collectively, “the Al-lens”) appeal the district court’s August 31, 2010 order dismissing the Allens’ appeal of the bankruptcy court’s January 15, 2010 final judgment in favor of Advanced Telecommunication Network, Inc. The district court found that the settlement agreement executed by the parties in 2005 barred the Allens from appealing the bankruptcy court’s January 15, 2010 final judgment. The Allens argue that the district court erred in dismissing their appeal because the language of the settlement agreement is ambiguous and can be interpreted in a manner that would allow their appeal to proceed. After thorough review, we affirm the district court’s well-reasoned order dated August 31, 2010 dismissing the Allens’ appeal because the language of the settlement agreement is unambiguous and bars the Allens from appealing the bankruptcy court’s January 15, 2010 final judgment.
AFFIRMED.